DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
	The amendment filed 7/16/21 has been accepted and entered. Accordingly, claims 1-2, 5-7, 10 and 12 are amended. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment.
However, at least one argument remains relevant to the current rejection. With respect to independent claims 1 and 7, Applicant argues (Amend. 8-9) that Walsh fails to disclose all limitations of claim 1 because “the compensating torque of Walsh is determined based on the vertical force and not the longitudinal acceleration and the weight transfer” and that “the vertical force in Walsh corresponds to the suspension height data; thus, the road camber compensator 150 uses suspension height data (vertical force) to determine a compensating torque and not longitudinal acceleration.” 
However, even assuming arguendo, that Applicants assertion that the compensating torque of Walsh is based on vertical force is correct, Applicants arguments are unpersuasive since 1) compensating torque is still “based on” longitudinal acceleration, since as Applicant admits (Amend. 8) “Walsh merely discloses  . . . to estimate a vertical force from the longitudinal acceleration” such that changes in longitudinal acceleration necessarily change the compensating torque and the compensating torque necessarily is based on longitudinal acceleration and 2) Walsh explicitly teaches compensating torque can be “based on” more than one input such as vertical force, i.e., a variety of inputs including longitudinal acceleration. For example, FIG. 6 shown below clearly shows the torque output is based on a variety of inputs including “long accel”, “v-pitch”, “weight transfer”, “susp-height”, etc. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

If Applicant intends for the language of claim 1 to exclude such inputs and/or any intermediate calculations in generating a compensation torque, it is recommended to amend the broadly stated “based on” to a more narrow limitation that requires such an exclusion. The Examiner interprets any input into a calculation unit such as road compensator 150, shown above, provides a basis for the output, i.e., Testimate, since it is commonly understood that outputs of any function or calculation are “based on” the inputs to the function or calculation. See also, Walsh, ¶24 “vertical forces arising from longitudinal acceleration”; claims 17-18 “determining, using the road camber compensator, a second compensating torque from vehicle data from at least one vehicle sensor . . . applying the output torque to a steering controller to apply the output torque to the steering rack at the road position . . . determines a longitudinal acceleration . . . and vertical forces corresponding to the longitudinal acceleration and the weight transfer”).  Applicant uses the same understanding of “based on” in their own specification. For example, Spec. ¶ 15 states “calculate a compensating torque by applying a gain based on vehicle speed” while also showing that in FIG. 1 that the only direct inputs to torque generation unit 28 are condition determination 22, acceleration 24, and steering pull 26, even though vehicle speed 11 is an input to controller 20. 
With respect to the elements (1)-(10) interpreted under 112(f), Applicant asserts that that each of the elements "information detection unit," "vehicle speed sensing unit," "torque sensing unit," "steering angle sensing unit," "accelerator pedal displacement sensing unit," "yaw rate sensing unit," "vehicle condition determination unit," "acceleration determination unit," "steering pull determination unit," and "compensation torque generation unit" is improper because each of these elements “are actual hardware in the claim with functional rather than structural limitations, i.e., vehicle speed sensing, torque sensing and steering angle sensing are actions rather than structures, even though structures may be described in the specification. With respect to the remainder of elements (1)-(10) Applicant has not pointed to any other structure in the specification or provided any particular arguments as to why they should not be interpreted under 112(f), since the remainder of elements are not disclosed in Spec. ¶8. 
With respect to 112(b) rejection of limitations (5) and (6) in claim 2, Applicant asserts Spec. ¶8 discloses sensors, which are readily understood in the art (Amend. 6). However, Spec. ¶ 8 provides no structure for carrying out the functional limitations of (5) and (6).  In addition, taking limitation (5) “an accelerator pedal displacement sensing unit configured to sense an displacement of an accelerator pedal”, as an example, no particular structure or sensor is used for determining, calculating or sensing an accelerator pedal displacement, presumably in units of distance is disclosed in Spec. ¶8 or anywhere else in the specification. Given Spec. ¶ 26 stating that any of the units in the drawings could be implemented by processors, logic circuits, memory, etc. and that determining a displacement amount would likely involve some kind of calculation, it is unclear what the corresponding structure could be. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1: 
(1) “an information detection unit configured to detect information” in dependent claims are also interpreted under 112(f); 
Claim 2:
(2) “a vehicle speed sensing unit configured to detect a driving speed”
(3) “a torque sensing unit configured to detect column torque”
(4) “a steering angle sensing unit configured to detect a steering angle”
accelerator pedal displacement sensing unit configured to sense an displacement of an accelerator pedal”
(6) “a yaw rate sensing unit configured to sense a yaw rate”
Claim 3 
(7) “a vehicle condition determination unit configured to determine whether a driver intends to steer the vehicle”
(8) “an acceleration determination unit configured to determine whether the vehicle is accelerating”
(9) “a steering pull determination unit configured to determine whether the vehicle pulls to one side”
(10) “a compensation torque generation unit configured to . . . calculate the compensation torque based on the information”
Under the three prong test, the above language in (1)-(10) will be interpreted under 112(f) because:
(A)  Each of the limitations recited above use the generic placeholder “unit” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, “processing unit”; “user management unit”; “accepting unit”; and “environmental information acquisition unit” recited above pass prong A. 
(B) the phrases following “unit” “constitute functional language modifying the generic terms in prong (A), respectively. 
(C) the generic placeholders in (A) are not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  

22, 24, 26, 28, FIG. 20

¶26 “Those of ordinary skill in the art will appreciate that these block, units, and/or modules are physically implemented by electronic ( or optical) circuits such as logic circuits, discrete components, processors, hard-wired circuits, memory elements, wiring connections, and the like. When the blocks units, and/or modules are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g., code) to perform various functions discussed herein. Alternatively, each block, unit, and/or module may be implemented by dedicated hardware or as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed processors and associated circuitry) to perform other functions. Each block, unit, and/or module of some exemplary embodiments may be physically separated into two or more interacting and discrete blocks, units, and/or modules without departing from the scope of the inventive concept. Further, blocks, units, and/or module of some exemplary embodiments may be physically combined into more complete blocks, units, and/or modules without departing from the scope of the inventive concept.
with respect to (1)-(6), the corresponding structure includes at least:
10-15, FIG. 1
With respect to:
(2) “a vehicle speed sensing unit configured to detect a driving speed”
(3) “a torque sensing unit configured to detect column torque”
(4) “a steering angle sensing unit configured to detect a steering angle”
¶ 8 “a torque sensor for measuring driver's steering torque inputted to a steering wheel, a steering angle sensor for measuring the steering angle of the steering wheel, a vehicle speed sensor for measuring the vehicle speed”
With respect to (1)
Claim 2 recites corresponding structure. 
With respect to (5)-(6) no corresponding structure is provided other than the generic description indicating they may be hardware: 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 112(b).  With respect to claim 2, limitations (5) and (6) each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, although ¶26 discloses generic hardware, generic hardware is insufficient structure to carry out the claimed functional limitations. 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”).
In addition, claims 3-6 are rejected under 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 3 recites “a vehicle condition determination unit configured to determine whether a driver intends to steer the vehicle based on the steering angle and the column torque” which is a computer-implemented 35 U.S.C. 112(f) claim limitation. As such, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See MPEP 2181 II B citing Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  
Here, with respect to “vehicle condition determination unit” as a computer implemented function and, as noted above, fails to disclose a particular algorithm describing how the claimed functions are carried out.  
For example, with respect to independent claims 3-6, the specification and drawings fail to disclose a particular algorithm, flow chart showing steps of the algorithm, examples or other explanation as to how to carry out the computer implemented function of “determine whether a driver intends to steer the vehicle based on the steering angle and the column torque;”.  Rather, the specification merely states “The vehicle condition determination unit 22 may determine whether the driver intends to steer the vehicle by comparing the column torque and the steering angle, included in the information about the behavior of the vehicle, with reference column torque and a reference steering angle, respectively. Here, the reference column torque and the reference steering angle are set based on the vehicle” (¶40). 
Accordingly, the specification does not describe an algorithm that indicates how the inputs translate to outputs. For example, the specification fails to describe and algorithm that calculates, See MPEP 2181, II (“Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382-83 (Fed. Cir. 2009) (concluding that the description of a server computer’s "access control manager" software feature was insufficient disclosure of corresponding structure to support the computer-implemented "means for assigning" limitation because "what the patent calls the ‘access control manager’ is simply an abstraction that describes the function of controlling access to course materials … [b]ut how it does so is left undisclosed."); Aristocrat, 521 F.3d at 1334-35 (explaining that "the [patent’s] description of the embodiments is simply a description of the outcome of the claimed functions, not a description of the structure, i.e., the computer programmed to execute a particular algorithm").  
If the specification fails to disclose an algorithm that indicates how a recited output is generated, the claimed limitation is indefinite.  See MPEP 2181, II B (“in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator." Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted); EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) (“It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”); MPEP 2181 II B (“the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338”). 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. Accordingly, claims 2-6  are rejected under 112(a), written description requirement, for the reasons cited above in the 112(b) indefiniteness rejection.

Claim Interpretation and Contingent Limitations
The interpretation of claims 5-6 in as containing conditional limitations has been withdrawn as a result of the amendment. Claims 10 and 12 continue to contain conditional limitations. 
Similarly, claims 7-12 are method claims, which contain the following conditional limitations:
Claim 10:
(1) “determining, by the controller, whether the vehicle pulls to one side based on the yaw rate upon a determination that the vehicle is accelerating” 
Claim 12: 
(2) “cancelling, by the controller, the compensation torque by ramping down the compensation torque upon a determination that the vehicle does not pull to one side any longer during acceleration.”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 10 and 12 are process claims, Ex Parte Schulhauser applies to limitations (1)-(2). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 12 does not require “cancelling, by the controller, the compensation torque by ramping down the compensation torque” (i.e., “upon determination; -- rather than that it is determined that the vehicle has stopped pulling and has stopped pulling during acceleration).  The claim does not require that the “the vehicle does not pull to one side any longer during acceleration” or that such an event is detected. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2018/0265127 to Walsh et al (Walsh)
With respect to claim 1, Walsh discloses a Motor-Driven Power Steering (MDPS) (¶23 “pull-drift compensation responds to the assistive torque applied by the driver to the power steering assist system”), comprising: 
an information detection unit configured to detect information about behavior of a vehicle (102, FIG. 1 i.e., vehicle data 165, vehicle sensors 160; 164, FIG. 3, FIG. 6A, Fig. 7-8) (930, FIG. 9 “obtain vehicle information from sensor”); and 
a controller configured to receive the information about the behavior of the vehicle from the information detection unit, to determine whether the vehicle is accelerating (longitudinal acceleration 363, FIG. 3) (¶31 “compensator 150 uses data from one or more vehicle sensors 160 . . . accelerometers to measure vehicle specific forces . . . accelerations . . . compensator 150 to determine a longitudinal acceleration and a weight transfer of the vehicle. The longitudinal acceleration and weight transfer of the vehicle are then used in a vehicle dynamics model by the example road camber compensator 150 to estimate a vertical force from the longitudinal acceleration and the weight transfer. The example road camber compensator 150 uses this vertical force to determine a compensating torque corresponding thereto”; ¶47 “acceleration data (longitudinal/lateral/vertical)”; ¶65 “torque mapper 320 . . . longitudinal acceleration of the vehicle (LONG ACCEL)”; ¶66 “vehicle dynamics model to estimate vehicle vertical forces from the longitudinal acceleration of the vehicle (LONG ACCEL) . . . torque mapper 320 uses a look up table (e.g., lateral force vs. camber angle, normal force vs. camber angle, etc.) to convert the camber angle to a steering rack 130 force through the steering arm and then into the corresponding pinion torque to apply (T.sub.ESTIMATE) through the vehicle pinion/rack ratio from the steering ratio data 355 of the vehicle data 165”); and 
whether the vehicle pulls to one side (¶27 “steering compensator 102 also includes an example pull-drift compensator . . . the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”; ¶ 4 “To maintain forward movement of the vehicle in a straight line . . . apply a slight torque . . . compensate for the tendency of the vehicle to pull in the direction of a low point at an edge of the road”) (¶22 “Once the pull-drift compensation system learns an 
to generate compensation torque and drive a steerinq motor based on the determination of whether the vehicle is acceleratinq and whether the vehicle pulls to one side 
(i.e., 925, 935, FIG. 9 “determine a compensating torque”)
(¶ 64-66 “torque mapper 320, which uses one or more look-up tables, which may include weighting factors, to select a compensating torque to apply to the example steering rack 130 at a specific time . . . applies a vehicle dynamics model to determine . . . such as a longitudinal acceleration of the vehicle (LONG ACCEL) . . . torque mapper 320 outputs the determined torque based on vertical force estimate T.sub.F-VERT to the torque determiner 420 as the determined torque estimate T.sub.ESTIMATE, as shown in FIG. 6A . . . torque mapper 320 uses a look up table (e.g., lateral force vs. camber angle, normal force vs. camber angle, etc.) to convert the camber angle to a steering rack 130 force through the steering arm and then into the corresponding pinion torque to apply (T.sub.ESTIMATE) through the vehicle pinion/rack ratio from the steering ratio data 355 of the vehicle data 165; ¶¶78-79 “compensator 150 obtains vehicle information from one or more vehicle sensors, such as is described in relation to FIGS. 6A-8 . . . compensator 150 determines a compensating torque, if any, to apply at the road position 210, when the vehicle traverses or travels over the road position 210, based on the vehicle information obtained at block 930 from the one or more vehicle sensors”; FIG. 6A-8)
(Walsh, ¶27 “steering compensator 102 also includes an example pull-drift compensator . . . the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”; ¶ 4 “To maintain forward movement of the vehicle in a straight line . . . apply a slight torque . . . compensate for the tendency of the vehicle to pull in the direction of a low point at an 

With respect to claim 7, Walsh discloses a method for controlling Motor-Driven Power Steering (MDPS) (¶23 “pull-drift compensation responds to the assistive torque applied by the driver to the power steering assist system”), comprising: 
receiving, by a controller, information about behavior of a vehicle from an information detection unit (102, FIG. 1 i.e., vehicle data 165, vehicle sensors 160; 164, FIG. 3, FIG. 6A, Fig. 7-8) (930, FIG. 9 “obtain vehicle information from sensor”); 
determining, by the controller, whether a driver intends to steer the vehicle based on the information about the behavior of the vehicle (Walsh, 355, 357, FIG. 3; ¶28 “measures a steady-state steering wheel angle offset applied by the driver via a steering angle sensor”; ¶ 25 “example steering wheel 105 designed to receive a driver torque input (T.sub.DRIVER), denoted by an arrow, and to transmit the driver torque to an example steering shaft 110 connected to the steering wheel 105. The example steering shaft 110 is operatively coupled to an example driver torque sensor 115”; ¶54 “PAS 140 uses the driver input torque T.sub.DRIVER applied to the steering wheel”)
determining, by the controller, whether the vehicle pulls to one side during acceleration based on the information about the behavior of the vehicle; 

calculating, by the controller, compensation torque depending on the determination of whether the driver intends to steer the vehicle and whether the vehicle pulls to one side during acceleration and steerinq motor based on the compensation torque.
(i.e., 925, 935, FIG. 9 “determine a compensating torque”; FIG. 1 motor controller 146, motor 147)
(¶ 64-66 “torque mapper 320, which uses one or more look-up tables, which may include weighting factors, to select a compensating torque to apply to the example steering rack 130 at a specific time . . . applies a vehicle dynamics model to determine . . . such as a longitudinal acceleration of the vehicle (LONG ACCEL) . . . torque mapper 320 outputs the determined torque based on vertical force estimate T.sub.F-VERT to the torque determiner 420 as the determined torque estimate T.sub.ESTIMATE, as shown in FIG. 6A . . . torque mapper 320 uses a look up table (e.g., lateral force vs. camber angle, normal force vs. camber angle, etc.) to convert the camber angle to a steering rack 130 force through the steering arm and then into the corresponding pinion torque to apply (T.sub.ESTIMATE) through the vehicle pinion/rack ratio from the steering ratio data 355 of the vehicle data 165; ¶¶78-79 “compensator 150 obtains vehicle information from one or more vehicle sensors, such as is described in relation to FIGS. 6A-8 . . . compensator 150 determines a compensating torque, if any, to apply at the road position 210, when the vehicle traverses or travels over the road position 210, based on the vehicle information obtained at block 930 from the one or more vehicle sensors”; FIG. 6A-8)
(Walsh, ¶27 “steering compensator 102 also includes an example pull-drift compensator . . . the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”; ¶ 4 “To maintain forward movement of the vehicle in a straight line . . . apply a slight torque . . . compensate for the tendency of the vehicle to pull in the direction of a low point at an edge of the road”; ¶22 “Once the pull-drift compensation system learns an appropriate amount of compensating torque to apply, the pull-drift compensation system may continue to automatically apply this compensating torque using the power steering assist to relieve the driver from the burden of continuing to apply the assistive torque to maintain the straight-ahead heading”; ¶66 “vehicle traversing the road 205 experiences a change from a left camber to a right camber the suspension height information can be used by the road camber determiner 310 to predict the change and to quickly adjust the torque output to the steering rack 130”) (Walsh, FIG. 2B, left, right); yaw/ pitch/roll data 353, FIG. 3; ¶¶78-79 “compensator 150 obtains vehicle information from one or more vehicle sensors, such as is 

With respect to claim 9, Walsh discloses determining of whether the driver intends to steer the vehicle is configured such that the controller determines whether the driver intends to steer the vehicle based on the column torque and the steering angle (FIG. 2A-2B, driver intention to steer uses column torque and steering angle compared with road slope to determine if steering is unintentional due to road slope or intentional due to a non-road slope, i.e., flat surface; ¶ 46 “the example torque mapper 320 may include a 1D map mapping an angle of road camber to a corresponding column torque to be applied to the example steering rack 130 as a feedforward compensation. In another example, the example torque mapper 320 may include a mapping of an estimated angle of road camber to an output, such as the rack force for each wheel, that can then be used by the example steering controller 145 or the example steering compensator 102 to obtain a steering pinion 125 torque (e.g., summing the rack force for each wheel and multiplying the result by a conversion factor to obtain pinion torque, etc.). Thus, in some examples, the example torque mapper 320 determines the compensating torque that corresponds to the road camber and outputs the result to the example steering controller 145 and, in other examples, determines a force or other output that may be correlated to a compensating torque by the example steering controller 145 and/or the example steering compensator 102”; ¶ 36 “example first wheel trajectory 230 and the example second wheel trajectory 235 dynamically reflect changes in steering wheel angle. The example first wheel trajectory 230 and the example second wheel trajectory 235 indicate that the left wheel and the right wheel are turned slightly to the left of the direction of movement represented by lines 220”; ¶41 “measurement of the wheel trajectories relative to the direction of movement of the vehicle, as indicated by the parallel lines 220, facilitates determination of a road camber for each of the front wheels of the vehicle 200 at the road position 210 in front of the vehicle 200. Information on the road camber, or changes in the road camber, that the vehicle 200 will encounter facilitates a feed forward control system to permit the example steering compensator 102 to determine and/or implement adjustments to steering (e.g., via the example motor controller 146, the example motor during straight-ahead driving, the PDC 148 gradually phases in a compensating torque to reduce, if not eliminate, a continued need for the driver input torque T.sub.DRIVER to maintain the straight-ahead direction . . . PDC 148, in other examples, measures a steady-state steering wheel angle offset applied by the driver via a steering angle sensor and determines a compensating torque corresponding to the steering wheel angle offset”).  
With respect to claim 11, Walsh discloses the calculating of the compensation torque is configured such that the controller receives a driving speed from the information detection unit and calculates the compensation torque by applying a gain based on a vehicle speed (Walsh, vehicle speed data 358, torque 320, FIG. 3; ¶130 “road camber compensator 150 uses data from one or more vehicle sensors 160 . . . wheel speed . . . road camber compensator 150 uses this vertical force to determine a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of U.S. Patent Application Publication No. 20180208178 to Owen et al. (“Owen”) and further in view of U.S. 2015/0025743 to Tamura et al. (Tamura)
With respect to claims 2-4 and 8, Walsh discloses the information detection unit comprises: 
a vehicle speed sensing unit configured to detect a driving speed of the vehicle (358, FIG. 3 “vehicle speed data”)
a torque sensing unit configured to detect column torque applied to a steering shaft and to output a column torque signal (355, 357, FIG. 3) (¶ 22 “track the assistive torque applied by the driver to the power steering assist system and to phase in a corresponding compensating torque”); 
steering angle sensing unit configured to detect a steering angle of a steering wheel (355, 357, FIG. 3) (¶28 “measures a steady-state steering wheel angle offset applied by the driver via a steering angle sensor”); 
an accelerator sensing unit configured to sense vehicle acceleration (longitudinal acceleration 363, FIG. 3); and 
a yaw sensing unit configured to sense a yaw of the vehicle (yaw data 353, FIG. 3; ¶47)
Walsh fails to explicitly disclose that acceleration is sensed using “an accelerator pedal displacement sensing unit configured to sense an displacement of an accelerator pedal”.  However, various interchangeable measures of acceleration were commonly known to one of ordinary skill at the time of effective filing, including using accelerator pedal displacement. 
For example, Owen, from the same field of endeavor, also discloses a torque compensation system for an electric power assisted steering system (¶122) wherein an accelerator pedal displacement sensing unit configured to sense an displacement of an accelerator pedal (¶121 “vehicle 10 comprises a means 48 by which a driver of the vehicle 10 can demand torque. Optionally, said means 48 takes the form of a foot pedal 48 which may optionally be referred to as a " throttle pedal 48" or " accelerator pedal 48". The means 48 may take other forms, for example a button, actuator, paddle or other human-machine-interfacing element. Where said means 48 is a foot pedal, depression of the foot pedal 48 optionally causes a signal to be issued to a control unit 100 (which may take the form of one or more control units 100 which may also be referred to as "control means" or "control module"). The extent to which the foot pedal 48 is depressed is indicative of the value of driver demanded torque (T.sub.DD). The magnitude or value of driver demanded torque (T.sub.DD) varies in dependence upon how the driver is controlling the vehicle 10”; ¶166 “driver demands more torque (for example by further depressing the throttle pedal) in order to move the vehicle from stationary . . . sudden increase in total output torque creates a sudden increase in speed ( acceleration).”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to use the means of determining vehicle acceleration disclosed by Owen, in the system of Walsh since measuring acceleration in terms of a accelerator pedal displacement was well known in the art at the time of invention. It should be noted that “when a patent claims a structure already known in the prior art that is KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known acceleration sensing unit related to accelerator displacement as an acceleration sensor in Walsh and the results of the substitution would have been predictable since both accelerator pedal and accelerometer means of measuring acceleration have well known and predictable implementation in the art. 
The combination is further obvious since the accelerator pedal means of measuring acceleration provides the benefit of providing additional power using a secondary power source in the case that an acceleration/ torque demand exceeds a limit (i.e., Owen, ¶121). 
In addition, although Walsh discloses using yaw data to determine a compensating torque (yaw/ pitch/roll data 353, FIG. 3; ¶¶78-79 “compensator 150 obtains vehicle information from one or more vehicle sensors, such as is described in relation to FIGS. 6A-8 . . . compensator 150 determines a compensating torque, if any, to apply at the road position 210, when the vehicle traverses or travels over the road position 210, based on the vehicle information obtained at block 930 from the one or more vehicle sensors”), Walsh fails to explicitly disclose a steering pull determination unit configured to determine whether the vehicle pulls to one side based on the yaw rate” 
 Tamura, from the same field of endeavor, discloses a steering pull determination unit configured to determine whether the vehicle pulls to one side based on the yaw rate (¶48 “The midpoint shift controller 120 receives inputs of the yaw rate, the steering torque, and the output current value (current value output from the steering hold assist controller 12). For example, if an integral value of the steering torque (torque integral value) exceeds a threshold (midpoint shift judgment threshold), the midpoint shift controller 120 outputs a predetermined one-side pull response steering angle value with regard to the one-side pull.”) in order to determine an output steering assist torque to correct the pull response (¶92, steering hold assist controller 12 shown in FIG. 3 shifts the midpoint of the steering angle. As shown in FIG. 3, the EPS_ECU 1 adds the output current value (target current value (one-side pull response)) based on the shifted midpoint output from the steering hold assist controller 12 to the target current value output from the EPS controller 11 (the adder 16), and generates actual current to be supplied to the motor 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement a one side pull determination unit based on yaw rate as disclosed by Tamura in the system of Walsh in view of Owen in order to improve driver comfort and prevent continuous driver steering on inclined roads by automatically assisting the driver based on yaw rate (Tamura, ¶¶ 3-5). 

With respect to claim 3, Walsh in view of Owen and further in view of Tamura discloses
a vehicle condition determination unit configured to determine whether a driver intends to steer the vehicle based on the steering angle and the column torque; 
(Walsh, 355, 357, FIG. 3; ¶28 “measures a steady-state steering wheel angle offset applied by the driver via a steering angle sensor”; ¶ 25 “example steering wheel 105 designed to receive a driver torque input (T.sub.DRIVER), denoted by an arrow, and to transmit the driver torque to an example steering shaft 110 connected to the steering wheel 105. The example steering shaft 110 is operatively coupled to an example driver torque sensor 115”; ¶54 “PAS 140 uses the driver input torque T.sub.DRIVER applied to the steering wheel”)
an acceleration determination unit configured to determine whether the vehicle is accelerating based on the displacement of the accelerator pedal;
(Owen, ¶ 121 “vehicle 10 comprises a means 48 by which a driver of the vehicle 10 can demand torque. Optionally, said means 48 takes the form of a foot pedal 48 which may optionally be referred to as a " throttle pedal 48" or " accelerator pedal 48". The means 48 may take other forms, for example a button, actuator, paddle or other human-machine-interfacing element. Where said means 48 is a foot 
(Walsh, longitudinal acceleration 363, FIG. 3)
a steering pull determination unit configured to determine whether the vehicle pulls to one side based on the yaw rate; 
(Tamura, ¶48 “The midpoint shift controller 120 receives inputs of the yaw rate, the steering torque, and the output current value (current value output from the steering hold assist controller 12). For example, if an integral value of the steering torque (torque integral value) exceeds a threshold (midpoint shift judgment threshold), the midpoint shift controller 120 outputs a predetermined one-side pull response steering angle value with regard to the one-side pull.”) 
(Walsh, ¶27 “steering compensator 102 also includes an example pull-drift compensator . . . the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”; ¶ 4 “To maintain forward movement of the vehicle in a straight line . . . apply a slight torque . . . compensate for the tendency of the vehicle to pull in the direction of a low point at an edge of the road”; ¶22 “Once the pull-drift compensation system learns an appropriate amount of compensating torque to apply, the pull-drift compensation system may continue to automatically apply this compensating torque using the power steering assist to relieve the driver from the burden of continuing to apply the assistive torque to maintain the straight-ahead heading”; ¶66 “vehicle traversing the road 205 experiences a change from a left camber to a right camber the suspension height information can be used by the road camber determiner 310 to predict the change and to quickly adjust the torque output to the steering rack 130”) (Walsh, FIG. 2B, left, right); yaw/ pitch/roll data 353, FIG. 3; ¶¶78-79 “compensator 150 obtains vehicle information from one or more vehicle sensors, such as is described in relation to FIGS. 6A-8 . . . compensator 150 determines a compensating torque, if any, to 
a compensation torque generation unit configured to receive information about whether the driver intends to steer the vehicle from the vehicle condition determination unit, to receive information about whether the vehicle is accelerating and information about whether the vehicle pulls to one side from the acceleration determination unit and the steering pull determination unit, respectively, 
(Walsh, yaw data 353, acceleration data 363, torque mapper 320, FIG. 3) (Walsh, 355, 357, FIG. 3; ¶28 “measures a steady-state steering wheel angle offset applied by the driver via a steering angle sensor”; ¶ 25 “example steering wheel 105 designed to receive a driver torque input (T.sub.DRIVER), denoted by an arrow, and to transmit the driver torque to an example steering shaft 110 connected to the steering wheel 105. The example steering shaft 110 is operatively coupled to an example driver torque sensor 115”; ¶54 “PAS 140 uses the driver input torque T.sub.DRIVER applied to the steering wheel”) (¶27 “steering compensator 102 also includes an example pull-drift compensator . . . the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”; ¶ 4 “To maintain forward movement of the vehicle in a straight line . . . apply a slight torque . . . compensate for the tendency of the vehicle to pull in the direction of a low point at an edge of the road”) (¶22 “Once the pull-drift compensation system learns an appropriate amount of compensating torque to apply, the pull-drift compensation system may continue to automatically apply this compensating torque using the power steering assist to relieve the driver from the burden of continuing to apply the assistive torque to maintain the straight-ahead heading”; ¶ 27 “the pull-drift compensation reduces a constant pull on the example steering wheel 105 during straight-ahead driving of the vehicle”) (¶66 “vehicle traversing the road 205 experiences a change from a left camber to a right camber the suspension height information can be used by the road camber determiner 310 to predict the change and to quickly adjust the torque output to the steering rack 130”) (FIG. 2B, left, right)  
to calculate the compensation torque based on the information, and to output a final compensation current (Tamura, ¶92, steering hold assist controller 12 shown in FIG. 3 shifts the midpoint of the steering angle. As shown in FIG. 3, the EPS_ECU 1 adds the output current value (target current value (one-side pull response)) based on the shifted midpoint output from the steering hold assist 

With respect to claim 4, Walsh in view of Owen and further in view of Tamura discloses the compensation torque generation unit receives the driving speed from the vehicle speed sensing unit and calculates the compensation torque by applying a gain based on a vehicle speed (Walsh, vehicle speed data 358, torque 320, FIG. 3; ¶130 “road camber compensator 150 uses data from one or more vehicle 


Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Owen and further in view of Tamura and further in view of U.S. 20140336877 to Kim et al. (Kim)
With respect to claim 5, Walsh in view of Owen and further in view of Tamura discloses compensation torque generation unit calculates the compensation torque for compensating for a steering pull using input data such as acceleration and driver steering data although the driver does not intend to steer the vehicle (i.e., Walsh ¶¶ 26-28 “If the driver is applying a counter -steering torque to the example steering wheel 105 is excess of a threshold minimum steering torque during straight-ahead driving, the PDC 148 gradually phases in a compensating torque to reduce, if not eliminate, a continued need for the driver input torque T.sub.DRIVER to maintain the straight-ahead direction . . . PDC 148, in other examples, measures a steady-state steering wheel angle offset applied by the driver via a steering angle sensor and determines a compensating torque corresponding to the steering wheel angle offset”), as cited above, but fails to explicitly disclose compensation is calculated based on the combined determinations that the vehicle pulls to one side, the vehicle is accelerating and the driver does not intend to steer the vehicle. 

(¶9 “when suddenly accelerating the vehicle while the vehicle is running, the torque steer phenomenon occurs and the vehicle is driven in a state where the vehicle body leans to one side”) 
(¶ 11 “vehicle running control apparatus and a vehicle running control method which are capable of preventing occurrence of a pulling phenomenon of a vehicle at the time of sudden start or sudden acceleration”)
(¶13 “pulling compensation control unit configured to a pulling compensation torque to compensate pulling of the vehicle which occurs when the drive torque output is transferred to left and right drive shafts; and an EPS control unit configured to generate a steering auxiliary power based on the pulling compensation torque transferred from the pulling compensation control unit such that the steering auxiliary power is transferred to a wheel of the vehicle”) 
(¶ 21 “FIG. 4 is a graph representing a compensation map of a pulling compensation torque calculation unit”)
(¶30 “The throttle position sensor 160 is installed in a throttle valve of the vehicle to sense an opening amount according to an opening value of the corresponding throttle valve and an opening speed value and to generate a throttle amount sensing signal and an opening speed sensing signal. The torque sensor 120 senses a steering torque from the rotation of the steering wheel by a driver”) 
(¶35 “pulling compensation torque calculation unit 330”) 
(¶45 “When a large driving force is suddenly applied to the front wheel side of the vehicle as the vehicle is suddenly started or suddenly accelerated, slip may occur in the front wheels. When the slip occurs in any one of the left and right front wheels when the steering auxiliary power based on the torque bias calculated by the torque bias calculation unit 320, the wheel where slip occurs tends to rotate more than the other wheel side”) 
(¶51 “When it is determined that pulling has occurred in the vehicle, the pulling compensation torque calculation unit 330 calculates a pulling compensation torque for preventing the pulling”)
whether a pulling phenomenon may occur in the vehicle due to sudden start or sudden acceleration (S120), when it is determined that the pulling phenomenon may occur, the torque bias calculation unit 320 calculates a torque bias based on a deviation between drive torques applied to respective wheels through the left and right drive shafts when the drive torque output from the engine 50 is transferred to each of the left and right drive shafts (S130).”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to compensate torque for a steering pull when it is determined that the vehicle pulls to one side during acceleration although the driver does not intend to steer the vehicle as taught by Kim, the system of Walsh in view of Owen and further in view of Tamura in order to specifically prevent a pulling phenomenon during sudden acceleration in order to increase driving stability (Kim, ¶15 “According to the present invention as described above, the pulling phenomenon occurring at the time of sudden start or sudden acceleration of the vehicle may be minimized such that running stability of the can be enhanced”) 

With respect to claim 6, Walsh in view of Owen and further in view of Tamura and further in view of Kim disclose the compensation torque generation unit cancels the compensation torque by ramping down the compensation torque based on a determination that the vehicle does not pull to one side any longer (i.e., Walsh, 945, Fig. 9, apply compensating torque? No) (Kim, FIG. 4; ¶ 56 “a compensation map (slip compensation torque map) of the pulling compensation torque calculation unit 330 according to an exemplary embodiment of the present invention, a slip compensation gain corresponding to a wheel speed deviation of vehicle wheels may be set. The slip compensation gain is a value for reflecting an influence by the slip to the pulling compensation torque generated according to the deviation between the drive torques. When no slip occurs, the pulling compensation torque calculated based on the torque bias may be transferred to the motor current control unit 410 as it is, and when slip has occurred, the pulling compensation torque calculated based on the torque basis may be reduced according to the slip amount and then the reduced pulling compensation torque may be transferred to the motor current control unit 410”; ¶51 “When it is determined that pulling has occurred in the vehicle, the pulling compensation torque calculation unit 330 calculates a pulling compensation torque for preventing the pulling”) (¶ 62 “The whether a pulling phenomenon may occur in the vehicle due to sudden start or sudden acceleration (S120), when it is determined that the pulling phenomenon may occur, the torque bias calculation unit 320 calculates a torque bias based on a deviation between drive torques applied to respective wheels through the left and right drive shafts when the drive torque output from the engine 50 is transferred to each of the left and right drive shafts (S130).”)
 
With respect to claim 10, Walsh discloses determining a vehicle pulls to one side when it is determined the driver does not intend to steer the vehicle (¶¶ 26-28 “If the driver is applying a counter -steering torque to the example steering wheel 105 is excess of a threshold minimum steering torque during straight-ahead driving, the PDC [pull drift calculator] 148 gradually phases in a compensating torque to reduce, if not eliminate, a continued need for the driver input torque T.sub.DRIVER to maintain the straight-ahead direction . . . PDC 148, in other examples, measures a steady-state steering wheel angle offset applied by the driver via a steering angle sensor and determines a compensating torque corresponding to the steering wheel angle offset”), but fails to explicitly disclose vehicle acceleration is determined based on displacement of the accelerator pedal 
However, various interchangeable measures of acceleration were commonly known to one of ordinary skill at the time of effective filing, including using accelerator pedal displacement. 
For example, Owen, from the same field of endeavor, also discloses a torque compensation system for an electric power assisted steering system (¶122) wherein an accelerator pedal displacement sensing unit configured to sense an displacement of an accelerator pedal (¶121 “vehicle 10 comprises a means 48 by which a driver of the vehicle 10 can demand torque. Optionally, said means 48 takes the form of a foot pedal 48 which may optionally be referred to as a " throttle pedal 48" or " accelerator pedal 48". The means 48 may take other forms, for example a button, actuator, paddle or other human-machine-interfacing element. Where said means 48 is a foot pedal, depression of the foot pedal 48 optionally causes a signal to be issued to a control unit 100 (which may take the form of one or more control units 100 which may also be referred to as "control means" or "control module"). The extent to which the foot pedal 48 is depressed is indicative of the value of driver demanded torque (T.sub.DD). The magnitude or value of driver demanded torque (T.sub.DD) varies in dependence upon how the driver is 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to use the means of determining vehicle acceleration disclosed by Owen, in the system of Walsh since measuring acceleration in terms of a accelerator pedal displacement was well known in the art at the time of invention. It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known acceleration sensing unit related to accelerator displacement as an acceleration sensor in Walsh and the results of the substitution would have been predictable since both accelerator pedal and accelerometer means of measuring acceleration have well known and predictable implementation in the art. 
The combination is further obvious since the accelerator pedal means of measuring acceleration provides the benefit of providing additional power using a secondary power source in the case that an acceleration/ torque demand exceeds a limit (i.e., Owen, ¶121). 
In addition, although Walsh discloses using yaw data to determine a compensating torque (yaw/ pitch/roll data 353, FIG. 3; ¶¶78-79 “compensator 150 obtains vehicle information from one or more vehicle sensors, such as is described in relation to FIGS. 6A-8 . . . compensator 150 determines a compensating torque, if any, to apply at the road position 210, when the vehicle traverses or travels over the road position 210, based on the vehicle information obtained at block 930 from the one or more vehicle sensors”), Walsh fails to explicitly disclose a steering pull determination unit configured to determine whether the vehicle pulls to one side based on the yaw rate” 
 Tamura, from the same field of endeavor, discloses a steering pull determination unit configured to determine whether the vehicle pulls to one side based on the yaw rate (¶48 “The midpoint shift controller 120 receives inputs of the yaw rate, the steering torque, and the output current value (current value output from the steering hold assist controller 12). For example, if an integral value of the steering 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement a one side pull determination unit based on yaw rate as disclosed by Tamura in the system of Walsh in view of Owen in order to improve driver comfort and prevent continuous driver steering on inclined roads by automatically assisting the driver based on yaw rate (Tamura, ¶¶ 3-5). 
In addition, Walsh in view of Owen and further in view of Tamura disclose the claimed invention with the exception of explicitly disclosing determining that the vehicle pulls to one side “when it is determined the vehicle is accelerating”. 
Kim, from the same field of endeavor, discloses compensation torque generation unit calculates the compensation torque for compensating for a steering pull when it is determined that the is accelerating
(¶9 “when suddenly accelerating the vehicle while the vehicle is running, the torque steer phenomenon occurs and the vehicle is driven in a state where the vehicle body leans to one side”) 
at the time of sudden start or sudden acceleration”)
(¶13 “pulling compensation control unit configured to a pulling compensation torque to compensate pulling of the vehicle which occurs when the drive torque output is transferred to left and right drive shafts; and an EPS control unit configured to generate a steering auxiliary power based on the pulling compensation torque transferred from the pulling compensation control unit such that the steering auxiliary power is transferred to a wheel of the vehicle”) 
(¶ 21 “FIG. 4 is a graph representing a compensation map of a pulling compensation torque calculation unit”)
(¶30 “The throttle position sensor 160 is installed in a throttle valve of the vehicle to sense an opening amount according to an opening value of the corresponding throttle valve and an opening speed value and to generate a throttle amount sensing signal and an opening speed sensing signal. The torque sensor 120 senses a steering torque from the rotation of the steering wheel by a driver”) 
(¶35 “pulling compensation torque calculation unit 330”) 
(¶45 “When a large driving force is suddenly applied to the front wheel side of the vehicle as the vehicle is suddenly started or suddenly accelerated, slip may occur in the front wheels. When the slip occurs in any one of the left and right front wheels when the steering auxiliary power based on the torque bias calculated by the torque bias calculation unit 320, the wheel where slip occurs tends to rotate more than the other wheel side”) 
(¶51 “When it is determined that pulling has occurred in the vehicle, the pulling compensation torque calculation unit 330 calculates a pulling compensation torque for preventing the pulling”)
(¶ 62 “The pulling compensation control unit 220 may determine whether a pulling phenomenon may occur in the vehicle due to sudden start or sudden acceleration (S120), when it is determined that the pulling phenomenon may occur, the torque bias calculation unit 320 calculates a torque bias based on a deviation between drive torques applied to respective wheels through the left and right drive shafts when the drive torque output from the engine 50 is transferred to each of the left and right drive shafts (S130).”) 
 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Kim 
With respect to claim 12, Walsh discloses cancelling, by the controller, the compensation torque by ramping down the compensation torque when it is determined that the vehicle does not pull to one side any longer (i.e., Walsh, 945, Fig. 9, apply compensating torque? No, 935 determine a compensating torque, if any . . .based on vehicle information) ¶57 “This feedback from the example torque determiner 420 enables the adaptability of PDC 148, as otherwise the only input to the PDC 148 is driver torque”; ¶¶81-82).  However, Walsh fails to explicitly disclose the cancellation of compensation torque occurs “during acceleration”.  
Kim, from the same field of endeavor, discloses compensation torque generation unit calculates the compensation torque for compensating for a steering pull and cancelling compensation torque during acceleration 
(¶9 “when suddenly accelerating the vehicle while the vehicle is running, the torque steer phenomenon occurs and the vehicle is driven in a state where the vehicle body leans to one side”) 
(¶ 11 “vehicle running control apparatus and a vehicle running control method which are capable of preventing occurrence of a pulling phenomenon of a vehicle at the time of sudden start or sudden acceleration”)
(¶13 “pulling compensation control unit configured to a pulling compensation torque to compensate pulling of the vehicle which occurs when the drive torque output is transferred to left and right drive shafts; and an EPS control unit configured to generate a steering auxiliary power based on the 
(¶ 21 “FIG. 4 is a graph representing a compensation map of a pulling compensation torque calculation unit”)
(¶30 “The throttle position sensor 160 is installed in a throttle valve of the vehicle to sense an opening amount according to an opening value of the corresponding throttle valve and an opening speed value and to generate a throttle amount sensing signal and an opening speed sensing signal. The torque sensor 120 senses a steering torque from the rotation of the steering wheel by a driver”) 
(¶35 “pulling compensation torque calculation unit 330”) 
(¶45 “When a large driving force is suddenly applied to the front wheel side of the vehicle as the vehicle is suddenly started or suddenly accelerated, slip may occur in the front wheels. When the slip occurs in any one of the left and right front wheels when the steering auxiliary power based on the torque bias calculated by the torque bias calculation unit 320, the wheel where slip occurs tends to rotate more than the other wheel side”) 
(¶51 “When it is determined that pulling has occurred in the vehicle, the pulling compensation torque calculation unit 330 calculates a pulling compensation torque for preventing the pulling”)
(¶ 62 “The pulling compensation control unit 220 may determine whether a pulling phenomenon may occur in the vehicle due to sudden start or sudden acceleration (S120), when it is determined that the pulling phenomenon may occur, the torque bias calculation unit 320 calculates a torque bias based on a deviation between drive torques applied to respective wheels through the left and right drive shafts when the drive torque output from the engine 50 is transferred to each of the left and right drive shafts (S130).”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine whether or not compensation for steering pull is needed during acceleration, in the system of Walsh in order to increase driving stability (Kim, ¶15 “According to the present invention as described above, the pulling phenomenon occurring at the time of sudden start or sudden acceleration of the vehicle may be minimized such that running stability of the can be enhanced”). 


Conclusion
Applicant's amendment necessitated the newly formulated rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667